Citation Nr: 1048345	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  04-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), prior to February 4, 2010.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1966 to July 1969 and 
additional service with the Reserve.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the RO.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in September 2006.  A transcript of 
the hearing is of record.

In March 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for additional development of the 
record.

Then, in a decision issued in August 2008, the Board denied the 
Veteran's claim of service connection for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a July 2009 Order 
granted the parties' Joint Motion, vacating the decision and 
remanding the matter for compliance with the terms of the Joint 
Motion.  

Significantly, during the course of the appeal, the RO granted 
service connection for PTSD and assigned a rating of 50 percent, 
effective on February 4, 2010 in a June 2010 rating action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In an August 2008 decision, the Board denied the Veteran's claim 
for service connection for PTSD.  The Veteran appealed the 
Board's decision to the Court, which in a July 2009 Order granted 
a Joint Motion of the parties, vacating the Board's decision and 
remanding the matter to the Board for compliance with the terms 
of the Joint Motion.  

However, in a June 2010 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 50 percent, 
effective February 4, 2010 before the Board had an opportunity to 
comply with the Joint Motion.  To preserve the Veteran's appeal, 
the Board finds that this matter must be remanded to the RO to 
ensure compliance with the directives of the Court.    

In a July 2009 Joint Motion, the parties asserted that the Board 
failed to consider Suozzi v. Principi, 10 Vet.App. 307, 310-11 
(1997) and Pentecost v. Principi, 16 Vet.App. 124, 128-29 (2002) 
when it concluded that the Veteran's stressor was not verified.  
Further, the parties asserted that there was no indication that 
VA had advised the Veteran to submit alternate types of evidence 
to substantiate his claimed stressors.   

To the extent that the RO's action in granting service connection 
for PTSD effective on February 4, 2010 does not constitute a full 
grant of the benefit sought on appeal, the Board is required to 
remand the case back to the RO for compliance with the Joint 
Motion and further adjudication.  

The Board also notes that the Veteran is shown to have entered a 
timely Notice of Disagreement as to the effective date assigned 
for the service-connected PTSD.

Upon remand, the RO should (i) advise the Veteran to submit 
alternate types of evidence to substantiate his claimed 
stressors, (ii) the RO should consider Suozzi v. Principi, 10 
Vet.App. 307, 310-11 (1997) and Pentecost v. Principi, 16 
Vet.App. 124, 128-29 (2002) when it reajudicates the claim; and 
(iii) provide the Veteran an opportunity to submit such evidence 
and argument.  

Notice is also taken that effective on July 13, 2010, VA amended 
its adjudication regulations governing service connection for 
PTSD liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required inservice stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 
 
If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010). 

Accordingly, the matter remaining on appeal is REMANDED to the RO 
for the following action:

1.  The RO should undertake any action that 
may be necessary to comply with notice 
requirements of 38 U.S.C.A. § 5013(a) and 
38 C.F.R. § 3.159(b), including notice to 
the Veteran of what information and 
evidence, if any, are still needed to 
substantiate his claim for service 
connection for PTSD, with specific citation 
to the recent change to 38 C.F.R. § 
3.304(f).  See 75 Fed. Reg. 39843 (July 13, 
2010).   

2.  The RO should take appropriate steps to 
(i) advise the Veteran to submit alternate 
types of evidence to substantiate his 
claimed stressors; (ii) consider the 
holdings in Suozzi v. Principi, 10 Vet.App. 
307, 310-11 (1997) and Pentecost v. 
Principi, 16 Vet.App. 124, 128-29 (2002) 
when it reajudicates the claim; and (iii) 
provide the Veteran an opportunity to 
submit additional evidence and argument in 
support of his claim.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed necessary by 
the record), the RO should review the claim 
in light of all relevant evidence and 
governing legal authority and precedent.  
If any benefit sought on appeal remains 
denied, the Veteran should be furnished 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  




